PER CURIAM.
Reversed. The appellants, Irwin F. Davis and Theresa Marie Davis, claim the appel-lee, Deerfield Lake Condominium Management Association, Inc., has violated Section 718.112(2)(c), Florida Statutes, in failing to conduct open meetings of the Association’s board of administration and to give reasonable notice thereof. The only evidence before the trial court in considering the appel-lee’s motion for summary judgment was the testimony in deposition of the appellants. That testimony asserts violations of the statute in respect to the requirements of both reasonable notice and open meetings and precludes the entry of a summary judgment for appellee.
DOWNEY and ANSTEAD, JJ., and DEAN, ROY E., Associate Judge, concur.